 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JUSTIN ALTIMUS,                                 Case No. 1:17-cv-01271-DAD-EPG

12                      Plaintiff,                   ORDER DIRECTING CLERK OF COURT TO
                                                     CLOSE CASE IN LIGHT OF VOLUNTARY
13           v.                                      DISMISSAL
14   SAINT-GORBAIN CORP. OF NORTH
     AMERICA,                                        (ECF NO. 46)
15
                        Defendants.
16

17           On December 13, 2019, the parties filed a joint stipulation of dismissal of this matter

18   pursuant to Federal rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 46.) Accordingly, as the

19   parties have voluntarily dismissed this entire action, the Clerk of Court is directed to close this

20   case.

21
     IT IS SO ORDERED.
22

23      Dated:     December 16, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
